Title: 18. To Hendrik Calkoen, 26 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 18
       Sir
       Amsterdam October 26. 1780
      
      Question 18. Does Sufficient Tranquility, Contentment and Prosperity reign, in those Places where the War does not rage? Can one Sufficiently Subsist there, without feeling the oppression of the Taxes? Does Plenty abound there? Is there more than is necessary for Consumption? Are the People well affected and encouraged to pursue the War, and endure its Calamities, or is there Poverty and Dejection?
      
      There has been more of this Tranquility and Contentment, and fewer Riots, Insurrections and Seditions, throughout the whole War, and in the Periods of its greatest distress than there was for Seven Years before the War broke out, in those Parts that I am best acquainted with. As to subsistance, there never was or will be any difficulty. There never was any real Want of any Thing but warlike stores and Cloathing for the Army, and Salt and Rum both for the Army and the People: but they have Such Plentifull Importations of these Articles now, that there is no Want—excepting of Blanketts, Cloathing and Warlike stores for the Army.
      The Taxes are rising very high, but there never will be more laid on than the People can bear, because the Representatives Who lay them tax themselves and their Neighbours in exact Proportion. The Taxes indeed fall heaviest upon the rich and the higher Classes of People.
      The Earth produces Grain, and Meat in Abundance for the Consumption of the People, for the support of the Army, and for Exportation.
      The People are more universally well affected and encouraged to pursue the War than are the People of England France or Spain, as far as I can judge.
      As to Poverty, there is hardly a beggar in the Country. As to Dejection, I never Saw, even at the Time of our greatest Danger and Perplexity, So much of it, as appears in England or France, upon every Intelligence of a disastrous Event.
      The greatest Source of Grief and Affliction, is the fluctuation of the Paper Money, but this although it occasions Unhappinesses, has no violent or fatal Effects.
      I have the Honour to be
      
       John Adams
      
     